DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary

The following is a Final Office Action in response to the communication received on October 4, 2021.  
Claims 1-11 have been amended.  
Claims 12-25 have been cancelled. 
Claims 1-11 are pending.

Response to Amendment
Amendments to Claims 1-11 are acknowledged.  Amendments to claims 1, 3, and 6 are sufficient to overcome the 35 USC 112 (f), 112(b), and 112(a) rejections of Claims 1, 3, and 6.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Amended Claim 1 ends in a semicolon (;) followed by a period(.) with no other words in-between.  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:




store transaction authority data; 
receive the transaction information data 
enable the transaction at the transaction point based on the transaction information data and the transaction authority data; 

receive a user input data with tagging to a particular matter; and 

 
Claim 1 is directed to a series of steps for performing actions to tag and store tagged transaction information, which is a commercial interaction and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of a processor, communication device, remote processor, hand held device, and display does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the processor, communication device, remote processor, hand held device, and display are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and 

Dependent Claims 2-11 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-11 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.


Allowable Subject Matter

Claims 1-11 would be allowable if rewritten to overcome the 35 USC 101 rejection of Claims 1-11.

Claims 1-11 in the instant application would be allowable if rewritten to overcome the 35 USC 101 rejection because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
a processor disposed at the transaction point, the processor being configured to detect an initiation of the transaction by the user and generate a transaction information data corresponding to the transaction; 
a communication device associated with the processor, the communication device configured to transmit the transaction information data; 
a remote processor configured to receive the transaction information data and store the transaction information data in a database: and
a hand held device disposed in communication with the communication device, the hand held device configured to:
store transaction authority data;
receive the transaction information data from the communication device;
enable the transaction at the transaction point based on the transaction information data and the transaction authority data;
automatically displaying and prompting a user on said hand held device at said transaction point for tagging said transaction data at said transaction point with user input data to create tagged transaction information data,
receive a user input data with tagging to a particular matter; and
transmit the user input to the remote processor, wherein the remote processor is further configured to tag the stored transaction information data in the database based on the user input data thereby transforming transaction information data on said remote database through electronic communication therebetween.

The rationale is similar to related application 13/730,999.  Now US Pat No 10,600,128.

35 USC 103
US Pat Pub No 2009/0150265 “Keld” discloses an expense reporting system for viewing and manipulating a user’s financial transaction data and associating financial data with a user’s project data.  Keld fails to disclose automatically displaying and prompting a user on an hand held device at a transaction point for tagging transaction data with user input data to create tagged transaction information data, receiving a user input with tagging to a particular matter; and transmitting the user input to the remote processor to tag the stored transaction information data in a database based on the user input data.



Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicant’s Remarks Made in an Amendment merely state that Claims 12-25 have been cancelled, and Claims 1-11 have been amended.  It also states that a supplemental response will be forth coming.  However no supplemental response has been received.  The following is the findings of the Examiner with respect to the previous rejections in light of the received amendments.

35 USC 101
Applicant's arguments (or lack thereof) filed October 4, 2021 have been fully considered but they are not persuasive.  Claim 1 is directed to a series of steps for performing actions to tag and store tagged transaction information, which is a commercial interaction and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of a processor, communication device, remote processor, hand held device, and display does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the processor, communication device, remote processor, hand held device, and display are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.


35 USC 103
Amendments to Claim 1 are sufficient to overcome 35 USC 103 rejection is view of US Pat Pub No 2009/0150265 “Keld”, and further in view of US Pat Pub No 2012/0144461 “Rathbun”.  The 35 USC 103 rejection of Claims 1-11 has been withdrawn. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687